SHARP, Chief Judge.
This is an appeal from an order revoking appellant’s probation. We affirm the lower court’s finding that conditions 6 (violation of any state law), 8 (possession of a firearm) and 9 (possession of marijuana) had been violated. However, we amend the order to delete the finding that conditions 1, 13 and 16 were violated. As to condition 1 (failure to timely file a written report), the lower court’s written order did not conform to its oral pronouncement. Towson v. State, 382 So.2d 870 (Fla. 5th DCA 1980). As to conditions 13 (payment of fees) and 16 (performance of community service), no evidence was adduced at the revocation hearing to support the charges. Jackson v. State, 449 So.2d 309 (Fla. 5th DCA 1984).
AFFIRMED as modified.
DANIEL and GOSHORN, JJ., concur.